 1   Susan D. Fahringer, Bar No. 21567             Gabriella Gallego, Bar No. 324226
     SFahringer@perkinscoie.com                    GGallego@perkinscoie.com
 2   Nicola C. Menaldo, pro hac vice               PERKINS COIE LLP
 3   NMenaldo@perkinscoie.com                      3150 Porter Drive
     Anna M. Thompson, pro hac vice                Palo Alto, CA 94304-1212
 4   AnnaThompson@perkinscoie.com                  Telephone: 650.838.4300
     PERKINS COIE LLP                              Facsimile: 650.838.4350
 5   1201 Third Avenue, Suite 4900
     Seattle, WA 98101-3099
 6   Telephone: 206.359.8000
 7   Facsimile: 206.359.9000

 8   Attorneys for Defendant
     Thomson Reuters Corporation
 9

10                            UNITED STATES DISTRICT COURT
11                         NORTHERN DISTRICT OF CALIFORNIA
12                                 SAN FRANCISCO DIVISION
13

14   CAT BROOKS and RASHEED                   Case No. 3:21-cv-01418-EMC
     SHABAZZ, individually and on behalf
15   of all others similarly situated,        DEFENDANT THOMSON REUTERS
                                              CORPORATION’S ANSWER AND
16
                         Plaintiffs,          AFFIRMATIVE DEFENSES TO
17                                            PLAINTIFFS’ CLASS ACTION
           v.                                 COMPLAINT
18
     THOMSON REUTERS
19   CORPORATION,
20                       Defendant.
21

22

23

24

25

26

27

28

                                                    ANSWER TO CLASS ACTION COMPLAINT
                                                               Case No. 3:21-cv-01418-EMC
 1          Defendant THOMSON REUTERS CORPORATION, by and through its attorneys, answers

 2   the Complaint of Plaintiffs CAT BROOKS and RASHEED SHABAZZ (“Plaintiffs”) in

 3   correspondingly numbered paragraphs and headings as follows:

 4                                       PRELIMINARY STATEMENT

 5          Thomson Reuters Corporation’s Answer and Affirmative Defenses are based on

 6   information currently available to it after reasonable investigation. Thomson Reuters Corporation

 7   reserves the right to amend this Answer and Affirmative Defenses (“Answer”) based on

 8   information that becomes available through the course of discovery or further investigation.

 9          The Complaint improperly mixes factual averments with legal theories so as to make

10   admissions or denials of such averments difficult or impossible. Many of the allegations of the

11   Complaint include terms that are undefined or susceptible of different meanings, including “sell,”

12   “personal facts,” “personal identifying information,” “private information,” “dossiers,” “non-

13   public information,” “personal data,” “identities,” and “consent.” Any factual averment admitted is

14   admitted only as to the specific fact and not as to any conclusions, characterizations, implications,

15   or speculations that are contained in the averment or in the Complaint as a whole. Except as to

16   those factual averments that are expressly admitted, Thomson Reuters Corporation denies each and

17   every allegation, claim, and prayer for relief contained in the Complaint.

18          Thomson Reuters Corporation incorporates this Preliminary Statement into each numbered

19   paragraph in the Answer.

20                                                   ANSWER

21                                       CLASS ACTION COMPLAINT

22         1.       Answering paragraph 1, Thomson Reuters Corporation affirmatively alleges that it

23   legally licenses information about businesses and individuals, including those located in California,

24   from sources that include government agencies, private entities, and third-party aggregators, each

25   of which represents that it has complied with all applicable laws in providing the information to

26   Thomson Reuters. The type of information that is available through CLEAR may differ from

27   business to business and person to person, and may differ even for the same business or person

28   depending on the customer conducting the search, the search conducted, the passage of time, and

                                                     -1-        ANSWER TO CLASS ACTION COMPLAINT
                                                                           Case No. 3:21-cv-01418-EMC
 1   other factors. CLEAR is available only to credentialed, authorized customers that certify that they

 2   have a permissible purpose under the Gramm-Leach-Bliley Act, 5 U.S.C. § 6801 et seq. (“GLBA”).

 3   Customers use CLEAR for purposes such as preventing fraud, preventing money laundering,

 4   protecting victims of human trafficking and sexual exploitation, regulatory compliance, due

 5   diligence related to business transactions, government benefits program integrity, and law

 6   enforcement investigations. CLEAR customers include law firms, businesses, and government

 7   agencies. Customers are vetted before they may access CLEAR and must certify their permissible

 8   purpose(s) under the applicable statute(s) each time they use CLEAR. Thomson Reuters

 9   Corporation offers credentialed, authorized customers a variety of subscription plans to pay for

10   their use of CLEAR. Thomson Reuters Corporation has insufficient knowledge or information to

11   admit or deny how it is “best known” and which of its practices are “lesser known” or unknown,

12   and on that basis denies the allegations. Except as expressly admitted, Thomson Reuters

13   Corporation denies the allegations in paragraph 1.

14         2.       Answering paragraph 2, Thomson Reuters Corporation affirmatively alleges that

15   West Publishing Corporation, a subsidiary of Thomson Reuters Corporation, operates a software

16   product called CLEAR (collectively, Thomson Reuters Corporation and West Publishing

17   Corporation will be referred to herein as “Thomson Reuters”). Thomson Reuters legally licenses

18   information about businesses and individuals, including those located in California, from sources

19   that include government agencies, private entities, and third-party aggregators, each of which

20   represents that it has complied with all applicable laws in providing the information to Thomson

21   Reuters. The type of information that is available through CLEAR may differ from business to

22   business and person to person, and may differ even for the same business or person depending on

23   the customer conducting the search, the search conducted, the passage of time, and other factors.

24   CLEAR is available only to credentialed, authorized customers that certify that they have a

25   permissible purpose under the GLBA. Customers use CLEAR for purposes such as preventing

26   fraud, preventing money laundering, protecting victims of human trafficking and sexual

27   exploitation, regulatory compliance, due diligence related to business transactions, government

28   benefits program integrity, and law enforcement investigations. CLEAR customers include law

                                                    -2-        ANSWER TO CLASS ACTION COMPLAINT
                                                                          Case No. 3:21-cv-01418-EMC
 1   firms, businesses, and government agencies. Customers are vetted before they may access CLEAR

 2   and must certify their permissible purpose(s) under the applicable statute(s) each time they use

 3   CLEAR. Thomson Reuters offers credentialed, authorized customers a variety of subscription plans

 4   to pay for their use of CLEAR. The article quoted in paragraph 2 speaks for itself and requires no

 5   response. Any advertising quoted in paragraph 2 speak for themselves and require no response.

 6   Except as expressly admitted, Thomson Reuters denies the allegations in paragraph 2.

 7         3.       Answering paragraph 3, Thomson Reuters affirmatively alleges that it legally

 8   licenses information about businesses and individuals, including those located in California, from

 9   sources that include government agencies, private entities, and third-party aggregators, each of

10   which represents that it has complied with all applicable laws in providing the information to

11   Thomson Reuters. The type of information that is available through CLEAR may differ from

12   business to business and person to person, and may differ even for the same business or person

13   depending on the customer conducting the search, the search conducted, the passage of time, and

14   other factors. CLEAR, is available only to credentialed, authorized customers that certify that they

15   have a permissible purpose under the GLBA. Customers use CLEAR for purposes such as

16   preventing fraud, preventing money laundering, protecting victims of human trafficking and sexual

17   exploitation, regulatory compliance, due diligence related to business transactions, government

18   benefits program integrity, and law enforcement investigations. CLEAR customers include law

19   firms, businesses, and government agencies. Customers are vetted before they may access CLEAR

20   and must certify their permissible purpose(s) under the applicable statute(s) each time they use

21   CLEAR. Thomson Reuters offers credentialed, authorized customers a variety of subscription plans

22   to pay for their use of CLEAR. Thomson Reuters has insufficient knowledge or information to

23   admit or deny allegations regarding third parties who target Ms. Brooks or Ms. Brook’s political

24   activities, history, or practices with respect to her personal information, and on that basis denies

25   these allegations. Thomson Reuters admits that certain information about an individual named Cat

26   Brooks may be accessed through CLEAR. Except as expressly admitted, Thomson Reuters denies

27   the allegations in paragraph 3.

28

                                                     -3-        ANSWER TO CLASS ACTION COMPLAINT
                                                                           Case No. 3:21-cv-01418-EMC
 1         4.       Answering paragraph 4, Thomson Reuters affirmatively alleges that it legally

 2   licenses information about businesses and individuals, including those located in California, from

 3   sources that include government agencies, private entities, and third-party aggregators, each of

 4   which represents that it has complied with all applicable laws in providing the information to

 5   Thomson Reuters. The type of information that is available through CLEAR may differ from

 6   business to business and person to person, and may differ even for the same business or person

 7   depending on the customer conducting the search, the search conducted, the passage of time, and

 8   other factors. CLEAR is available only to credentialed, authorized customers that certify that they

 9   have a permissible purpose under the GLBA. Customers use CLEAR for purposes such as

10   preventing fraud, preventing money laundering, protecting victims of human trafficking and sexual

11   exploitation, regulatory compliance, due diligence related to business transactions, government

12   benefits program integrity, and law enforcement investigations. CLEAR customers include law

13   firms, businesses, and government agencies. Customers are vetted before they may access CLEAR

14   and must certify their permissible purpose(s) under the applicable statute(s) each time they use

15   CLEAR. Thomson Reuters offers credentialed, authorized customers a variety of subscription plans

16   to pay for their use of CLEAR. Thomson Reuters has insufficient knowledge or information to

17   admit or deny the knowledge of third parties, and on that basis denies these allegations. The

18   remaining allegations in paragraph 4 are legal conclusions to which no response is required. Except

19   as expressly admitted, Thomson Reuters denies the allegations in paragraph 4.

20         5.       Answering paragraph 5, Thomson Reuters admits that Plaintiffs seek to bring this

21   action individually and on behalf of the putative statewide class defined in paragraph 70 of the

22   Complaint. Thomson Reuters denies that any putative class is amenable to class certification or that

23   Plaintiffs can satisfy the requirements of Rule 23. The remaining allegations in paragraph 5 are

24   legal conclusions to which no response is required. Except as expressly admitted, Thomson Reuters

25   denies the allegations in paragraph 5.

26                                               PARTIES

27         6.       Answering paragraph 6, Thomson Reuters has insufficient knowledge or

28   information to admit or deny the county of residence of Plaintiff Cat Brooks and on that basis denies

                                                     -4-        ANSWER TO CLASS ACTION COMPLAINT
                                                                           Case No. 3:21-cv-01418-EMC
 1   these allegations. The remaining allegations in paragraph 6 are legal conclusions to which no

 2   response is required. To the extent a further response is required, Thomson Reuters denies the

 3   allegations in paragraph 6.

 4         7.       Answering paragraph 7, Thomson Reuters has insufficient knowledge or

 5   information to admit or deny the county of residence of Plaintiff Rasheed Shabazz and on that basis

 6   denies these allegations. The remaining allegations in paragraph 7 are legal conclusions to which

 7   no response is required. To the extent a further response is required, Thomson Reuters denies the

 8   allegations in paragraph 7.

 9         8.       Admitted.

10                                    JURISDICTION AND VENUE

11         9.       Answering paragraph 9, Thomson Reuters admits that West Publishing Corporation,

12   a subsidiary of Thomson Reuters Corporation, is licensed to do business in California and that it

13   regularly conducts business in California. Thomson Reuters affirmatively alleges that it legally

14   licenses information about businesses and individuals, including those located in California, from

15   sources, including California sources, that include government agencies, private entities, and third-

16   party aggregators, each of which represents that it has complied with all applicable laws in

17   providing the information to Thomson Reuters. The remaining allegations in paragraph 9 are legal

18   conclusions to which no response is required. Except as expressly admitted, Thomson Reuters

19   denies the allegations in paragraph 9.

20         10.      Answering paragraph 10, Thomson Reuters admits that it does not reside in

21   California. Thomson Reuters has insufficient knowledge to admit or deny the county of residence

22   of Plaintiffs and on that basis denies the allegation. The remaining allegations in paragraph 10 are

23   legal conclusions to which no response is required.

24                                     FACTUAL ALLEGATIONS

25      CLEAR aggregates billions of data points about individuals and sells this information

26                       without obtaining consent or providing compensation.

27         11.      Answering paragraph 11, Thomson Reuters affirmatively alleges that it legally

28   licenses information about businesses and individuals, including those located in California, from

                                                     -5-        ANSWER TO CLASS ACTION COMPLAINT
                                                                           Case No. 3:21-cv-01418-EMC
 1   sources that include government agencies, private entities, and third-party aggregators, each of

 2   which represents that it has complied with all applicable laws in providing the information to

 3   Thomson Reuters. The type of information that is available through CLEAR may differ from

 4   business to business and person to person, and may differ even for the same business or person

 5   depending on the customer conducting the search, the search conducted, the passage of time, and

 6   other factors. CLEAR is available only to credentialed, authorized customers that certify that they

 7   have a permissible purpose under the GLBA. Customers use CLEAR for purposes such as

 8   preventing fraud, preventing money laundering, protecting victims of human trafficking and sexual

 9   exploitation, regulatory compliance, due diligence related to business transactions, government

10   benefits program integrity, and law enforcement investigations. CLEAR customers include law

11   firms, businesses, and government agencies. Customers are vetted before they may access CLEAR

12   and must certify their permissible purpose(s) under the applicable statute(s) each time they use

13   CLEAR. Thomson Reuters offers credentialed, authorized customers a variety of subscription plans

14   to pay for their use of CLEAR. The website quoted in paragraph 11 speaks for itself and requires

15   no response. Except as expressly admitted, Thomson Reuters denies the allegations in paragraph

16   11.

17         12.      Answering paragraph 12, Thomson Reuters affirmatively alleges that it legally

18   licenses information about businesses and individuals, including those located in California, from

19   sources that include government agencies, private entities, and third-party aggregators, each of

20   which represents that it has complied with all applicable laws in providing the information to

21   Thomson Reuters. The type of information that is available through CLEAR may differ from

22   business to business and person to person, and may differ even for the same business or person

23   depending on the customer conducting the search, the search conducted, the passage of time, and

24   other factors. Thomson Reuters offers credentialed, authorized customers a variety of subscription

25   plans to pay for their use of CLEAR. Thomson Reuters has insufficient knowledge or information

26   to admit or deny the allegations in the second sentence of paragraph 12 and on that basis denies

27   these allegations. The remaining allegations in paragraph 12 are legal conclusions to which no

28

                                                    -6-        ANSWER TO CLASS ACTION COMPLAINT
                                                                          Case No. 3:21-cv-01418-EMC
 1   response is required. To the extent a further response is required, Thomson Reuters denies the

 2   allegations in paragraph 12.

 3         13.      Answering paragraph 13, Thomson Reuters affirmatively alleges that it legally

 4   licenses the information about businesses and individuals available in CLEAR, including those

 5   located in California, from sources that include government agencies, private entities, and third-

 6   party aggregators, each of which represents that it has complied with all applicable laws in

 7   providing the information to Thomson Reuters. Thomson Reuters offers credentialed, authorized

 8   customers a variety of subscription plans to pay for their use of CLEAR. Except as expressly

 9   admitted, Thomson Reuters denies the allegations in paragraph 13.

10         14.      Paragraph 14 contains legal conclusions to which no response is required. Thomson

11   Reuters affirmatively alleges that it legally licenses information about businesses and individuals,

12   including those located in California, from sources that include government agencies, private

13   entities, and third-party aggregators, each of which represents that it has complied with all

14   applicable laws in providing the information to Thomson Reuters. The type of information that is

15   available through CLEAR may differ from business to business and person to person, and may

16   differ even for the same business or person depending on the customer conducting the search, the

17   search conducted, the passage of time, and other factors. CLEAR is available only to credentialed,

18   authorized customers that certify that they have a permissible purpose under the GLBA. CLEAR

19   customers include law firms, businesses, and government agencies. Customers are vetted before

20   they may access CLEAR and must certify their permissible purpose(s) under the applicable

21   statute(s) each time they use CLEAR. Except as expressly admitted, Thomson Reuters denies the

22   allegations in paragraph 14.

23         15.      Answering paragraph 15, Thomson Reuters affirmatively alleges that it legally

24   licenses information about businesses and individuals, including those located in California, from

25   sources that include government agencies, private entities, and third-party aggregators, each of

26   which represents that it has complied with all applicable laws in providing the information to

27   Thomson Reuters. The type of information that is available through CLEAR may differ from

28   business to business and person to person, and may differ even for the same business or person

                                                     -7-        ANSWER TO CLASS ACTION COMPLAINT
                                                                           Case No. 3:21-cv-01418-EMC
 1   depending on the customer conducting the search, the search conducted, the passage of time, and

 2   other factors. CLEAR is available only to credentialed, authorized customers that certify that they

 3   have a permissible purpose under the GLBA. Customers use CLEAR for purposes such as

 4   preventing fraud, preventing money laundering, protecting victims of human trafficking and sexual

 5   exploitation, regulatory compliance, due diligence related to business transactions, government

 6   benefits program integrity, and law enforcement investigations. The content of the website

 7   described in paragraph 15 speaks for itself and requires no response. Except as expressly admitted,

 8   Thomson Reuters denies the allegations in paragraph 15.

 9        16.        Answering paragraph 16, Thomson Reuters affirmatively alleges that it legally

10   licenses information about businesses and individuals, including those located in California, from

11   sources that include government agencies, private entities, and third-party aggregators, each of

12   which represents that it has complied with all applicable laws in providing the information to

13   Thomson Reuters. The type of information that is available through CLEAR may differ from

14   business to business and person to person, and may differ even for the same business or person

15   depending on the customer conducting the search, the search conducted, the passage of time, and

16   other factors. CLEAR is available only to credentialed, authorized customers that certify that they

17   have a permissible purpose under the GLBA. Customers use CLEAR for purposes such as

18   preventing fraud, preventing money laundering, protecting victims of human trafficking and sexual

19   exploitation, regulatory compliance, due diligence related to business transactions, government

20   benefits program integrity, and law enforcement investigations. Customers are vetted before they

21   may access CLEAR and must certify their permissible purpose(s) under the applicable statute(s)

22   each time they use CLEAR. The content of the article described in paragraph 16 speaks for itself

23   and requires no response. Except as expressly admitted, Thomson Reuters denies the allegations in

24   paragraph 16.

25        17.        Answering paragraph 17, Thomson Reuters affirmatively alleges that it legally

26   licenses information about businesses and individuals, including those located in California, from

27   sources that include government agencies, private entities, and third-party aggregators, each of

28   which represents that it has complied with all applicable laws in providing the information to

                                                    -8-        ANSWER TO CLASS ACTION COMPLAINT
                                                                          Case No. 3:21-cv-01418-EMC
 1   Thomson Reuters. The type of information that is available through CLEAR may differ from

 2   business to business and person to person, and may differ even for the same business or person

 3   depending on the customer conducting the search, the search conducted, the passage of time, and

 4   other factors. CLEAR is available only to credentialed, authorized customers that certify that they

 5   have a permissible purpose under the GLBA. Customers use CLEAR for purposes such as

 6   preventing fraud, preventing money laundering, protecting victims of human trafficking and sexual

 7   exploitation, regulatory compliance, due diligence related to business transactions, government

 8   benefits program integrity, and law enforcement investigations. Customers are vetted before they

 9   may access CLEAR and must certify their permissible purpose(s) under the applicable statute(s)

10   each time they use CLEAR. The content of the article quoted in paragraph 17 speaks for itself and

11   requires no further response. Except as expressly admitted, Thomson Reuters denies the allegations

12   in paragraph 17.

13        18.       Answering paragraph 18, Thomson Reuters states that the content of the websites

14   quoted in paragraph 18 speaks for itself and requires no response. To the extent a further response

15   is required, Thomson Reuters denies the allegations in paragraph 18.

16        19.       Answering paragraph 19, Thomson Reuters affirmatively alleges that it legally

17   licenses information about businesses and individuals, including those located in California, from

18   sources that include government agencies, private entities, and third-party aggregators, each of

19   which represents that it has complied with all applicable laws in providing the information to

20   Thomson Reuters. The type of information that is available through CLEAR may differ from

21   business to business and person to person, and may differ even for the same business or person

22   depending on the customer conducting the search, the search conducted, the passage of time, and

23   other factors. CLEAR is available only to credentialed, authorized customers that certify that they

24   have a permissible purpose under the GLBA. Customers use CLEAR for purposes such as

25   preventing fraud, preventing money laundering, protecting victims of human trafficking and sexual

26   exploitation, regulatory compliance, due diligence related to business transactions, government

27   benefits program integrity, and law enforcement investigations. CLEAR customers include law

28   firms, businesses, and government agencies. Customers are vetted before they may access CLEAR

                                                    -9-        ANSWER TO CLASS ACTION COMPLAINT
                                                                          Case No. 3:21-cv-01418-EMC
 1   and must certify their permissible purpose(s) under the applicable statute(s) each time they use

 2   CLEAR. Thomson Reuters offers credentialed, authorized customers a variety of subscription plans

 3   to pay for their use of CLEAR, including plans described as “comprehensive.” The content of the

 4   website quoted in paragraph 19 speaks for itself and requires no response. Except as expressly

 5   admitted, Thomson Reuters denies the allegations in paragraph 19.

 6    CLEAR sells customers the ability to easily and quickly search for a specific individual’s

 7                                 personal and non-public information

 8        20.        The content of the advertising quoted in paragraph 20 speaks for itself and requires

 9   no response. To the extent a further response is required, Thomson Reuters denies the allegations

10   in paragraph 20.

11        21.        Answering paragraph 21, Thomson Reuters admits that CLEAR is widely used by

12   law firms, businesses, and government agencies and receives an average of at least 100,000 queries

13   a day. Except as expressly admitted, Thomson Reuters denies the allegations in paragraph 21.

14        22.        Admitted.

15        23.        Answering paragraph 23, Thomson Reuters admits that authorized, credentialed

16   customers can search the CLEAR database to search for a specific individual or entity. Thomson

17   Reuters admits that it offers Person Search and Risk Inform search types. Except as expressly

18   admitted, Thomson Reuters denies the allegations in paragraph 23.

19          CLEAR’s Person Search:

20        24.        Answering paragraph 24, Thomson Reuters admits that Person Search allows

21   authorized, credentialed customers to search the CLEAR database using information such as an

22   individual’s name, address, phone number, social security number, date of birth, age range, or

23   driver’s license number. Except as expressly admitted, Thomson Reuters denies the allegations in

24   paragraph 24.

25        25.        Answering paragraph 25, Thomson Reuters admits that Person Search allows

26   authorized, credentialed customers to search the CLEAR database using information such as an

27   individual’s age range. Except as expressly admitted, Thomson Reuters denies the allegations in

28   paragraph 25.

                                                     -10-       ANSWER TO CLASS ACTION COMPLAINT
                                                                           Case No. 3:21-cv-01418-EMC
 1         26.      Answering paragraph 26, Thomson Reuters admits that Person Search allows

 2   authorized, credentialed customers to search the CLEAR database. CLEAR is available only to

 3   credentialed, authorized customers that certify that they have a permissible purpose under the

 4   GLBA. Thomson Reuters legally licenses information about businesses and individuals, including

 5   those located in California, from sources that include government agencies, private entities, and

 6   third-party aggregators, each of which represents that it has complied with all applicable laws in

 7   providing the information to Thomson Reuters. The type of information that is available through

 8   CLEAR may differ from business to business and person to person, and may differ even for the

 9   same business or person depending on the customer conducting the search, the search conducted,

10   the passage of time, and other factors. Except as expressly admitted, Thomson Reuters denies the

11   allegations in paragraph 26.

12         27.      Answering paragraph 27, Thomson Reuters admits that the Person Search results

13   page displays a dashboard with “possible quick analysis flags” which have changed over time.

14   Except as expressly admitted, Thomson Reuters denies the allegations in paragraph 27.

15         28.      Answering paragraph 28, Thomson Reuters admits that the dashboard previously

16   known as Web Analytics allows the user to view certain information about individuals from

17   publicly available online sources. Thomson Reuters admits that the dashboard has various filtering

18   options which have changed over time. Except as expressly admitted, Thomson Reuters denies the

19   allegations in paragraph 28.

20         29.      Answering paragraph 29, Thomson Reuters admits that it offers a dashboard that

21   includes tools and filtering options which have changed over time. Except as expressly admitted,

22   Thomson Reuters denies the allegations in paragraph 29.

23         30.      Answering paragraph 30, Thomson Reuters admits that authorized, credentialed

24   customers may create reports from Person Search results. Thomson Reuters affirmatively alleges

25   that it legally licenses information about businesses and individuals, including those located in

26   California, from sources that include government agencies, private entities, and third-party

27   aggregators, each of which represents that it has complied with all applicable laws in providing the

28   information to Thomson Reuters. The type of information that is available through CLEAR may

                                                    -11-        ANSWER TO CLASS ACTION COMPLAINT
                                                                           Case No. 3:21-cv-01418-EMC
 1   differ from business to business and person to person, and may differ even for the same business

 2   or person depending on the customer conducting the search, the search conducted, the passage of

 3   time, and other factors. CLEAR is available only to credentialed, authorized customers that certify

 4   that they have a permissible purpose under the GLBA. Customers use CLEAR for purposes such

 5   as preventing fraud, preventing money laundering, protecting victims of human trafficking and

 6   sexual exploitation, regulatory compliance, due diligence related to business transactions,

 7   government benefits program integrity, and law enforcement investigations. CLEAR customers

 8   include law firms, businesses, and government agencies. Customers are vetted before they may

 9   access CLEAR and must certify their permissible purpose(s) under the applicable statute(s) each

10   time they use CLEAR. Except as expressly admitted, Thomson Reuters denies the allegations in

11   paragraph 30.

12          CLEAR’s Risk Inform Search:

13         31.       Answering paragraph 31, Thomson Reuters affirmatively alleges that Risk Inform

14   allows authorized, credentialed users to customize their searches to include, filter, or score specific

15   data elements or flags that are relevant to their own assessment of risk and to define an algorithm

16   to generate a custom score specific to their use case or risk model. The content of the website quoted

17   in paragraph 31 speaks for itself and requires no response. Thomson Reuters also affirmatively

18   alleges that Plaintiffs have represented that the Risk Inform score does not form the basis for their

19   claims in this case. See Dkt. 34, p. 13 n.9 (“Plaintiffs do not challenge the risk inform scores

20   themselves”). Except as expressly admitted, Thomson Reuters denies the allegations in paragraph

21   31.

22         32.       Answering paragraph 32, Thomson Reuters affirmatively alleges that Risk Inform

23   allows authorized, credentialed customers to search the CLEAR database using information such

24   as an individual’s date of birth or age range. Thomson Reuters also affirmatively alleges that

25   Plaintiffs have represented that the Risk Inform score does not form the basis for their claims in

26   this case. See Dkt. 34, p. 13 n.9 (“Plaintiffs do not challenge the risk inform scores themselves”).

27   Except as expressly admitted, Thomson Reuters denies the allegations in paragraph 32.

28

                                                      -12-       ANSWER TO CLASS ACTION COMPLAINT
                                                                            Case No. 3:21-cv-01418-EMC
 1         33.       Answering paragraph 33, Thomson Reuters admits that the same information

 2   available through Person Search may also be available through Risk Inform. Thomson Reuters

 3   affirmatively alleges that Plaintiffs have represented that the Risk Inform score does not form the

 4   basis for their claims in this case. See Dkt. 34, p. 13 n.9 (“Plaintiffs do not challenge the risk inform

 5   scores themselves”). Except as expressly admitted, Thomson Reuters denies the allegations in

 6   paragraph 33.

 7         34.       Answering paragraph 34, Thomson Reuters affirmatively alleges that Risk Inform

 8   allows authorized, credentialed customers to define an algorithm to generate a custom score specific

 9   to their use case or risk model. Thomson Reuters affirmatively alleges that Plaintiffs have

10   represented that the Risk Inform score does not form the basis for their claims in this case. See Dkt.

11   34, p. 13 n.9 (“Plaintiffs do not challenge the risk inform scores themselves”). Except as expressly

12   admitted, Thomson Reuters denies the allegations in paragraph 34.

13         35.       Answering paragraph 35, Thomson Reuters affirmatively alleges that Risk Inform

14   allows authorized, credentialed customers to customize a report to include, filter, and score specific

15   data elements or flags, some of which track the National Crime Information Center offense

16   classifications, to help users filter out offenses that are more or less relevant to their use case or risk

17   model. Not all offenses are reported by all jurisdictions. For example, California records do not

18   include offenses relating to abortion, and CLEAR does not include Protected Health Information

19   as defined under the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”). Risk

20   Inform allows authorized, credentialed customers to define an algorithm to generate a custom score

21   specific to their use case or risk model. Thomson Reuters also affirmatively alleges that Plaintiffs

22   have represented that the Risk Inform score does not form the basis for their claims in this case.

23   See Dkt. 34, p. 13 n.9 (“Plaintiffs do not challenge the risk inform scores themselves”). Except as

24   expressly admitted, Thomson Reuters denies the allegations in paragraph 35.

25         36.       Answering paragraph 36, Thomson Reuters affirmatively alleges that Risk Inform

26   allows authorized, credentialed customers to customize a report to include, filter, and score specific

27   data elements or flags that are relevant to their own assessment of risk. One such customizable data

28   element or flag is whether a person is associated with multiple names. Thomson Reuters also

                                                        -13-        ANSWER TO CLASS ACTION COMPLAINT
                                                                               Case No. 3:21-cv-01418-EMC
 1   affirmatively alleges that Plaintiffs have represented that the Risk Inform score does not form the

 2   basis for their claims in this case. See Dkt. 34, p. 13 n.9 (“Plaintiffs do not challenge the risk inform

 3   scores themselves”). Thomson Reuters has insufficient knowledge or information to admit or deny

 4   the allegations in paragraph 36 regarding the groups most likely to change their names, and on that

 5   basis denies these allegations. Except as expressly admitted, Thomson Reuters denies the

 6   allegations in paragraph 36.

 7         37.       Answering paragraph 37, Thomson Reuters affirmatively alleges that Risk Inform

 8   allows authorized, credentialed customers to click on Risk Inform flags to see additional

 9   information, where available. Thomson Reuters affirmatively alleges that Plaintiffs have

10   represented that the Risk Inform score does not form the basis for their claims in this case. See Dkt.

11   34, p. 13 n.9 (“Plaintiffs do not challenge the risk inform scores themselves”). Except as expressly

12   admitted, Thomson Reuters denies the allegations in paragraph 37.

13         38.       Answering paragraph 38, Thomson Reuters affirmatively alleges that Thomson

14   Reuters’ research and investigative software, CLEAR, is available only to credentialed, authorized

15   customers that certify that they have a permissible purpose under the GLBA. Customers use

16   CLEAR for purposes such as preventing fraud, preventing money laundering, protecting victims of

17   human trafficking and sexual exploitation, regulatory compliance, due diligence related to business

18   transactions, government benefits program integrity, and law enforcement investigations. The type

19   of information that is available through CLEAR may differ from business to business and person

20   to person, and may differ even for the same business or person depending on the customer

21   conducting the search, the search conducted, the passage of time, and other factors. Risk Inform

22   allows authorized, credentialed users to customize their searches to include, filter, or score specific

23   data elements or flags that are relevant to their own assessment of risk. Thomson Reuters admits

24   that Risk Inform allows authorized, credentialed customers to generate a report that may include

25   information about an individual and his or her possible relatives, associates, and neighbors.

26   Thomson Reuters also affirmatively alleges that Plaintiffs have represented that the Risk Inform

27   score does not form the basis for their claims in this case. See Dkt. 34, p. 13 n.9 (“Plaintiffs do not

28

                                                       -14-       ANSWER TO CLASS ACTION COMPLAINT
                                                                             Case No. 3:21-cv-01418-EMC
 1   challenge the risk inform scores themselves”). Except as expressly admitted, Thomson Reuters

 2   denies the allegations in paragraph 38.

 3    Thomson Reuters has offered the named plaintiffs’ personal and sensitive information for
 4                        sale through CLEAR, without the plaintiffs’ consent
 5         39.      Answering paragraph 39, Thomson Reuters affirmatively alleges that it offers

 6   credentialed, authorized customers a variety of subscription plans to pay for their use of CLEAR.

 7   Thomson Reuters legally licenses the information about businesses and individuals available in

 8   CLEAR from sources that include government agencies, private entities, and third-party

 9   aggregators, each of which represents that it has complied with all applicable laws in providing the

10   information to Thomson Reuters. The type of information that is available through CLEAR may

11   differ from business to business and person to person, and may differ even for the same business

12   or person depending on the customer conducting the search, the search conducted, the passage of

13   time, and other factors. CLEAR is available only to credentialed, authorized customers that certify

14   that they have a permissible purpose under the GLBA. Customers use CLEAR for purposes such

15   as preventing fraud, preventing money laundering, protecting victims of human trafficking and

16   sexual exploitation, regulatory compliance, due diligence related to business transactions,

17   government benefits program integrity, and law enforcement investigations. Thomson Reuters has

18   insufficient knowledge or information to admit or deny what Plaintiffs agreed to and on that basis

19   denies these allegations. Paragraph 39 also contains legal conclusions to which no response is

20   required. Except as expressly admitted, Thomson Reuters denies the allegations in paragraph 39.

21         40.      Answering paragraph 40, Thomson Reuters affirmatively alleges that CLEAR is

22   available only to credentialed, authorized customers that certify that they have a permissible

23   purpose under the GLBA. Customers use CLEAR for purposes such as preventing fraud, preventing

24   money laundering, protecting victims of human trafficking and sexual exploitation, regulatory

25   compliance, due diligence related to business transactions, government benefits program integrity,

26   and law enforcement investigations. Thomson Reuters offers credentialed, authorized customers a

27   variety of subscription plans to pay for their use of CLEAR. Thomson Reuters legally licenses the

28   information about businesses and individuals available in CLEAR from sources that include

                                                    -15-        ANSWER TO CLASS ACTION COMPLAINT
                                                                           Case No. 3:21-cv-01418-EMC
 1   government agencies, private entities, and third-party aggregators, each of which represents that it

 2   has complied with all applicable laws in providing the information to Thomson Reuters. The type

 3   of information that is available through CLEAR may differ from business to business and person

 4   to person, and may differ even for the same business or person depending on the customer

 5   conducting the search, the search conducted, the passage of time, and other factors. Except as

 6   expressly admitted, Thomson Reuters denies the allegations in paragraph 40.

 7          Cat Brooks:

 8         41.      Thomson Reuters has insufficient knowledge or information to admit or deny the

 9   allegations in paragraph 41 and on that basis denies these allegations.

10         42.      Paragraph 42 contains legal conclusions to which no response is required. Thomson

11   Reuters affirmatively alleges that it legally licenses information about businesses and individuals,

12   including those located in California, from sources that include government agencies, private

13   entities, and third-party aggregators, each of which represents that it has complied with all

14   applicable laws in providing the information to Thomson Reuters. The type of information that is

15   available through CLEAR may differ from business to business and person to person, and may

16   differ even for the same business or person depending on the customer conducting the search, the

17   search conducted, the passage of time, and other factors. Thomson Reuters offers credentialed,

18   authorized customers a variety of subscription plans to pay for their use of CLEAR. Except as

19   expressly admitted, Thomson Reuters denies the allegations in paragraph 42.

20         43.      Answering paragraph 43, Thomson Reuters admits that certain information about

21   an individual named Cat Brooks may be accessed through CLEAR. Thomson Reuters affirmatively

22   alleges that it legally licenses information about businesses and individuals, including those located

23   in California, from sources that include government agencies, private entities, and third-party

24   aggregators, each of which represents that it has complied with all applicable laws in providing the

25   information to Thomson Reuters. The type of information that is available through CLEAR may

26   differ from business to business and person to person, and may differ even for the same business

27   or person depending on the customer conducting the search, the search conducted, the passage of

28

                                                     -16-        ANSWER TO CLASS ACTION COMPLAINT
                                                                            Case No. 3:21-cv-01418-EMC
 1   time, and other factors. Except as expressly admitted, Thomson Reuters denies the allegations in

 2   paragraph 43.

 3         44.       Answering paragraph 44, Thomson Reuters has insufficient knowledge or

 4   information to admit or deny whether and for what reasons Ms. Brooks changed her name and on

 5   that basis denies these allegations. Thomson Reuters admits that certain information about an

 6   individual named Cat Brooks may be accessed through CLEAR. Thomson Reuters affirmatively

 7   alleges that it legally licenses information about businesses and individuals, including those located

 8   in California, from sources that include government agencies, private entities, and third-party

 9   aggregators, each of which represents that it has complied with all applicable laws in providing the

10   information to Thomson Reuters. The type of information that is available through CLEAR may

11   differ from business to business and person to person, and may differ even for the same business

12   or person depending on the customer conducting the search, the search conducted, the passage of

13   time, and other factors. Risk Inform allows authorized, credentialed users to customize their

14   searches to include, filter, or score specific data elements or flags that are relevant to their own

15   assessment of risk. One such customizable data element or flag is whether a person is associated

16   with multiple names. Thomson Reuters also affirmatively alleges that Plaintiffs have represented

17   that the Risk Inform score does not form the basis for their claims in this case. See Dkt. 34, p. 13

18   n.9 (“Plaintiffs do not challenge the risk inform scores themselves”). Thomson Reuters has

19   insufficient knowledge or information to admit or deny the content of the report described in

20   paragraph 44 and on that basis denies these allegations. Except as expressly admitted, Thomson

21   Reuters denies the allegations in paragraph 44.

22         45.       Answering paragraph 45, Thomson Reuters affirmatively alleges that it legally

23   licenses information about businesses and individuals, including those located in California, from

24   sources that include government agencies, private entities, and third-party aggregators, each of

25   which represents that it has complied with all applicable laws in providing the information to

26   Thomson Reuters. The type of information that is available through CLEAR may differ from

27   business to business and person to person, and may differ even for the same business or person

28   depending on the customer conducting the search, the search conducted, the passage of time, and

                                                       -17-      ANSWER TO CLASS ACTION COMPLAINT
                                                                            Case No. 3:21-cv-01418-EMC
 1   other factors. A dashboard previously known as Web Analytics also allows the user to view certain

 2   information about individuals from publicly available online sources. CLEAR is available only to

 3   credentialed, authorized customers that certify that they have a permissible purpose under the

 4   GLBA. Customers use CLEAR for purposes such as preventing fraud, preventing money

 5   laundering, protecting victims of human trafficking and sexual exploitation, regulatory compliance,

 6   due diligence related to business transactions, government benefits program integrity, and law

 7   enforcement investigations. CLEAR customers include law firms, businesses, and government

 8   agencies. Customers are vetted before they may access CLEAR and must certify their permissible

 9   purpose(s) under the applicable statute(s) each time they use CLEAR. Except as expressly admitted,

10   Thomson Reuters denies the allegations in paragraph 45.

11         46.       The content of the website cited in paragraph 46 speaks for itself and requires no

12   response. To the extent a further response is required, Thomson Reuters denies the allegations in

13   paragraph 46.

14         47.       The content of the website described in paragraph 47 speaks for itself and requires

15   no response. To the extent a further response is required, Thomson Reuters denies the allegations

16   in paragraph 47.

17         48.       Denied.

18         49.       Answering paragraph 49, Thomson Reuters admits that, in order to effectuate

19   requests submitted through the “For CA: Do not sell my information” link on its website, it verified

20   the requester through the submission of a photo and photo ID. Thomson Reuters has insufficient

21   knowledge or information to admit or deny the remaining allegations in paragraph 49 and on that

22   basis denies these allegations. Except as expressly admitted, Thomson Reuters denies the

23   allegations in paragraph 49.

24          Rasheed Shabazz:

25         50.       Thomson Reuters has insufficient knowledge or information to admit or deny the

26   allegations in paragraph 50 and on that basis denies these allegations.

27         51.       Paragraph 51 contains legal conclusions to which no response is required. Thomson

28   Reuters affirmatively alleges that it legally licenses information about businesses and individuals,

                                                    -18-        ANSWER TO CLASS ACTION COMPLAINT
                                                                           Case No. 3:21-cv-01418-EMC
 1   including those located in California, from sources that include government agencies, private

 2   entities, and third-party aggregators, each of which represents that it has complied with all

 3   applicable laws in providing the information to Thomson Reuters. The type of information that is

 4   available through CLEAR may differ from business to business and person to person, and may

 5   differ even for the same business or person depending on the customer conducting the search, the

 6   search conducted, the passage of time, and other factors. Thomson Reuters offers credentialed,

 7   authorized customers a variety of subscription plans to pay for their use of CLEAR. Except as

 8   expressly admitted, Thomson Reuters denies the allegations in paragraph 51.

 9         52.      Thomson Reuters has insufficient knowledge or information to admit or deny the

10   allegations in paragraph 52 and on that basis denies these allegations. To the extent a further

11   response is required, Thomson Reuters denies the allegations in paragraph 52.

12         53.      Answering paragraph 53, Thomson Reuters admits that certain information about

13   an individual named Rasheed Shabazz may be accessed through CLEAR. Thomson Reuters

14   affirmatively alleges that it legally licenses information about businesses and individuals, including

15   those located in California, from sources that include government agencies, private entities, and

16   third-party aggregators, each of which represents that it has complied with all applicable laws in

17   providing the information to Thomson Reuters. The type of information that is available through

18   CLEAR may differ from business to business and person to person, and may differ even for the

19   same business or person depending on the customer conducting the search, the search conducted,

20   the passage of time, and other factors. Except as expressly admitted, Thomson Reuters denies the

21   allegations in paragraph 53.

22         54.      Answering paragraph 54, Thomson Reuters has insufficient knowledge or

23   information to admit or deny whether and for what reasons Mr. Shabazz changed his name or

24   whether information about Mr. Shabazz is accurate and on that basis denies these allegations.

25   Thomson Reuters admits that certain information about an individual named Rasheed Shabazz may

26   be accessed through CLEAR. Thomson Reuters affirmatively alleges that it legally licenses

27   information about businesses and individuals, including those located in California, from sources

28   that include government agencies, private entities, and third-party aggregators, each of which

                                                     -19-        ANSWER TO CLASS ACTION COMPLAINT
                                                                            Case No. 3:21-cv-01418-EMC
 1   represents that it has complied with all applicable laws in providing the information to Thomson

 2   Reuters. The type of information that is available through CLEAR may differ from business to

 3   business and person to person, and may differ even for the same business or person depending on

 4   the customer conducting the search, the search conducted, the passage of time, and other factors.

 5   Except as expressly admitted, Thomson Reuters denies the allegations in paragraph 54.

 6         55.       Answering paragraph 55, Thomson Reuters affirmatively alleges that Risk Inform

 7   allows authorized, credentialed users to customize their searches to include, filter, or score specific

 8   data elements or flags that are relevant to their own assessment of risk. One such customizable data

 9   element or flag is whether a person is associated with multiple names. Thomson Reuters also

10   affirmatively alleges that Plaintiffs have represented that the Risk Inform score does not form the

11   basis for their claims in this case. See Dkt. 34, p. 13 n.9 (“Plaintiffs do not challenge the risk inform

12   scores themselves”). Thomson Reuters has insufficient knowledge or information to admit or deny

13   the content of the report described in paragraph 55 and on that basis denies these allegations. Except

14   as expressly admitted, Thomson Reuters denies the allegations in paragraph 55.

15         56.       Answering paragraph 56, Thomson Reuters affirmatively alleges that it legally

16   licenses information about businesses and individuals, including those located in California, from

17   sources that include government agencies, private entities, and third-party aggregators, each of

18   which represents that it has complied with all applicable laws in providing the information to

19   Thomson Reuters. The type of information that is available through CLEAR may differ from

20   business to business and person to person, and may differ even for the same business or person

21   depending on the customer conducting the search, the search conducted, the passage of time, and

22   other factors. A dashboard previously known as Web Analytics allows the user to view certain

23   information about individuals from publicly available online sources. CLEAR is available only to

24   credentialed, authorized customers that certify that they have a permissible purpose under the

25   GLBA. Customers use CLEAR for purposes such as preventing fraud, preventing money

26   laundering, protecting victims of human trafficking and sexual exploitation, regulatory compliance,

27   due diligence related to business transactions, government benefits program integrity, and law

28   enforcement investigations. CLEAR customers include law firms, businesses, and government

                                                       -20-       ANSWER TO CLASS ACTION COMPLAINT
                                                                             Case No. 3:21-cv-01418-EMC
 1   agencies. Customers are vetted before they may access CLEAR and must certify their permissible

 2   purpose(s) under the applicable statute(s) each time they use CLEAR. Except as expressly admitted,

 3   Thomson Reuters denies the allegations in paragraph 56.

 4         57.       Answering paragraph 57, Thomson Reuters admits that, in order to effectuate

 5   requests submitted through the “For CA: Do not sell my information” link on its website, it verified

 6   the requester through the submission of a photo and photo ID. Thomson Reuters has insufficient

 7   knowledge or information to admit or deny the remaining allegations in paragraph 57 and on that

 8   basis denies these allegations. Except as expressly admitted, Thomson Reuters denies the

 9   allegations in paragraph 57.

10    Thomson Reuters makes substantial profits from its sale of personal data and identifying
11                                     information through CLEAR
12         58.       Answering paragraph 58, Thomson Reuters affirmatively alleges that its research

13   and investigative software, CLEAR, is available only to credentialed, authorized customers that

14   certify that they have a permissible purpose under the GLBA. Customers use CLEAR for purposes

15   such as preventing fraud, preventing money laundering, protecting victims of human trafficking

16   and sexual exploitation, regulatory compliance, due diligence related to business transactions,

17   government benefits program integrity, and law enforcement investigations. CLEAR customers

18   include law firms, businesses, and government agencies. Customers are vetted before they may

19   access CLEAR and must certify their permissible purpose(s) under the applicable statute(s) each

20   time they use CLEAR. Except as expressly admitted, Thomson Reuters denies the allegations in

21   paragraph 58.

22         59.       Answering paragraph 59, Thomson Reuters affirmatively alleges that it legally

23   licenses information about businesses and individuals, including those located in California, from

24   sources that include government agencies, private entities, and third-party aggregators, each of

25   which represents that it has complied with all applicable laws in providing the information to

26   Thomson Reuters. The type of information that is available through CLEAR may differ from

27   business to business and person to person, and may differ even for the same business or person

28   depending on the customer conducting the search, the search conducted, the passage of time, and

                                                    -21-        ANSWER TO CLASS ACTION COMPLAINT
                                                                           Case No. 3:21-cv-01418-EMC
 1   other factors. CLEAR is available only to credentialed, authorized customers that certify that they

 2   have a permissible purpose under the GLBA. Customers use CLEAR for purposes such as

 3   preventing fraud, preventing money laundering, protecting victims of human trafficking and sexual

 4   exploitation, regulatory compliance, due diligence related to business transactions, government

 5   benefits program integrity, and law enforcement investigations. CLEAR customers include law

 6   firms, businesses, and government agencies. Customers are vetted before they may access CLEAR

 7   and must certify their permissible purpose(s) under the applicable statute(s) each time they use

 8   CLEAR. Thomson Reuters offers credentialed, authorized customers a variety of subscription plans

 9   to pay for their use of CLEAR. Thomson Reuters admits that it stores certain data in Strategic Data

10   Centers. Except as expressly admitted, Thomson Reuters denies the allegations in paragraph 59.

11         60.      Paragraph 60 contains legal conclusions to which no response is required. Thomson

12   Reuters affirmatively alleges that it legally licenses information about businesses and individuals,

13   including those located in California, from sources that include government agencies, private

14   entities, and third-party aggregators, each of which represents that it has complied with all

15   applicable laws in providing the information to Thomson Reuters. The type of information that is

16   available through CLEAR may differ from business to business and person to person, and may

17   differ even for the same business or person depending on the customer conducting the search, the

18   search conducted, the passage of time, and other factors. CLEAR is available only to credentialed,

19   authorized customers that certify that they have a permissible purpose under the GLBA. Customers

20   use CLEAR for purposes such as preventing fraud, preventing money laundering, protecting

21   victims of human trafficking and sexual exploitation, regulatory compliance, due diligence related

22   to business transactions, government benefits program integrity, and law enforcement

23   investigations. CLEAR customers include law firms, businesses, and government agencies.

24   Customers are vetted before they may access CLEAR and must certify their permissible purpose(s)

25   under the applicable statute(s) each time they use CLEAR. Thomson Reuters offers credentialed,

26   authorized customers a variety of subscription plans to pay for their use of CLEAR. Except as

27   expressly admitted, Thomson Reuters denies the allegations in paragraph 60.

28

                                                    -22-        ANSWER TO CLASS ACTION COMPLAINT
                                                                           Case No. 3:21-cv-01418-EMC
 1         61.       Answering paragraph 61, Thomson Reuters affirmatively alleges that it offers

 2   credentialed, authorized customers a variety of subscription plans to pay for their use of CLEAR.

 3   Thomson Reuters admits that the minimum contract term for certain authorized, credentialed

 4   customers is twelve months. The content of the website quoted in paragraph 61 speaks for itself

 5   and requires no response. Except as expressly admitted, Thomson Reuters denies the allegations in

 6   paragraph 61.

 7         62.       Answering paragraph 62, Thomson Reuters affirmatively alleges that its research

 8   and investigative software, CLEAR, is available only to credentialed, authorized customers that

 9   certify that they have a permissible purpose under the GLBA. Customers use CLEAR for purposes

10   such as preventing fraud, preventing money laundering, protecting victims of human trafficking

11   and sexual exploitation, regulatory compliance, due diligence related to business transactions,

12   government benefits program integrity, and law enforcement investigations. CLEAR customers

13   include law firms, businesses, and government agencies. Customers are vetted before they may

14   access CLEAR and must certify their permissible purpose(s) under the applicable statute(s) each

15   time they use CLEAR. Thomson Reuters offers credentialed, authorized customers a variety of

16   subscription plans to pay for their use of CLEAR. Thomson Reuters also affirmatively alleges that

17   Plaintiffs have represented that the Risk Inform score does not form the basis for their claims in

18   this case. See Dkt. 34, p. 13 n.9 (“Plaintiffs do not challenge the risk inform scores themselves”).

19   The content of the website quoted in paragraph 62 speaks for itself and requires no response. Except

20   as expressly admitted, Thomson Reuters denies the allegations in paragraph 62.

21         63.       Answering paragraph 63, Thomson Reuters affirmatively alleges that CLEAR

22   customers include law firms, businesses, and government agencies. Customers are vetted before

23   they may access CLEAR and must certify their permissible purpose(s) under the applicable

24   statute(s) each time they use CLEAR. Thomson Reuters has insufficient knowledge or information

25   to admit or deny the content or import of “Government records,” and on that basis denies these

26   allegations. Except as expressly admitted, Thomson Reuters denies the allegations in paragraph 63.

27

28

                                                    -23-        ANSWER TO CLASS ACTION COMPLAINT
                                                                           Case No. 3:21-cv-01418-EMC
 1    Thomson Reuters is aware of the privacy concerns posed by its appropriation and sale of
 2                           individuals’ personal data without their consent
 3         64.      Answering paragraph 64, Thomson Reuters affirmatively alleges that it takes

 4   seriously the legality and legitimacy with which its investigative solutions are used, including with

 5   respect to individual privacy rights. Thomson Reuters legally licenses information about businesses

 6   and individuals, including those located in California, from sources that include government

 7   agencies, private entities, and third-party aggregators, each of which represents that it has complied

 8   with all applicable laws in providing the information to Thomson Reuters. The type of information

 9   that is available through CLEAR may differ from business to business and person to person, and

10   may differ even for the same business or person depending on the customer conducting the search,

11   the search conducted, the passage of time, and other factors. CLEAR is available only to

12   credentialed, authorized customers that certify that they have a permissible purpose under the

13   GLBA. Customers use CLEAR for purposes such as preventing fraud, preventing money

14   laundering, protecting victims of human trafficking and sexual exploitation, regulatory compliance,

15   due diligence related to business transactions, government benefits program integrity, and law

16   enforcement investigations. CLEAR customers include law firms, businesses, and government

17   agencies. Customers are vetted before they may access CLEAR and must certify their permissible

18   purpose(s) under the applicable statute(s) each time they use CLEAR. Except as expressly admitted,

19   Thomson Reuters denies the allegations in paragraph 64.

20         65.      Answering paragraph 65, the content of the website quoted in paragraph 65 speaks

21   for itself and requires no response. Thomson Reuters affirmatively alleges that it legally licenses

22   information about businesses and individuals, including those located in California, from sources

23   that include government agencies, private entities, and third-party aggregators, each of which

24   represents that it has complied with all applicable laws in providing the information to Thomson

25   Reuters. The type of information that is available through CLEAR may differ from business to

26   business and person to person, and may differ even for the same business or person depending on

27   the customer conducting the search, the search conducted, the passage of time, and other factors.

28   CLEAR is available only to credentialed, authorized customers that certify that they have a

                                                     -24-        ANSWER TO CLASS ACTION COMPLAINT
                                                                            Case No. 3:21-cv-01418-EMC
 1   permissible purpose under the GLBA. Customers use CLEAR for purposes such as preventing

 2   fraud, preventing money laundering, protecting victims of human trafficking and sexual

 3   exploitation, regulatory compliance, due diligence related to business transactions, government

 4   benefits program integrity, and law enforcement investigations. CLEAR customers include law

 5   firms, businesses, and government agencies. Customers are vetted before they may access CLEAR

 6   and must certify their permissible purpose(s) under the applicable statute(s) each time they use

 7   CLEAR. Except as expressly admitted, Thomson Reuters denies the allegations in paragraph 65.

 8         66.      Answering paragraph 66, the content of the website quoted in paragraph 66 speaks

 9   for itself and requires no response. Thomson Reuters affirmatively alleges that it legally licenses

10   information about businesses and individuals, including those located in California, from sources

11   that include government agencies, private entities, and third-party aggregators, each of which

12   represents that it has complied with all applicable laws in providing the information to Thomson

13   Reuters. The type of information that is available through CLEAR may differ from business to

14   business and person to person, and may differ even for the same business or person depending on

15   the customer conducting the search, the search conducted, the passage of time, and other factors.

16   CLEAR is available only to credentialed, authorized customers that certify that they have a

17   permissible purpose under the GLBA. Customers use CLEAR for purposes such as preventing

18   fraud, preventing money laundering, protecting victims of human trafficking and sexual

19   exploitation, regulatory compliance, due diligence related to business transactions, government

20   benefits program integrity, and law enforcement investigations. CLEAR customers include law

21   firms, businesses, and government agencies. Customers are vetted before they may access CLEAR

22   and must certify their permissible purpose(s) under the applicable statute(s) each time they use

23   CLEAR. Except as expressly admitted, Thomson Reuters denies the allegations in paragraph 66.

24         67.      Paragraph 67 contains legal conclusions to which no response is required. The

25   content of the article referenced in paragraph 67 speaks for itself and requires no response.

26   Thomson Reuters affirmatively alleges that it legally licenses information about businesses and

27   individuals, including those located in California, from sources that include government agencies,

28   private entities, and third-party aggregators, each of which represents that it has complied with all

                                                     -25-       ANSWER TO CLASS ACTION COMPLAINT
                                                                           Case No. 3:21-cv-01418-EMC
 1   applicable laws in providing the information to Thomson Reuters. The type of information that is

 2   available through CLEAR may differ from business to business and person to person, and may

 3   differ even for the same business or person depending on the customer conducting the search, the

 4   search conducted, the passage of time, and other factors. CLEAR is available only to credentialed,

 5   authorized customers that certify that they have a permissible purpose under the GLBA. Customers

 6   use CLEAR for purposes such as preventing fraud, preventing money laundering, protecting

 7   victims of human trafficking and sexual exploitation, regulatory compliance, due diligence related

 8   to business transactions, government benefits program integrity, and law enforcement

 9   investigations. CLEAR customers include law firms, businesses, and government agencies.

10   Customers are vetted before they may access CLEAR and must certify their permissible purpose(s)

11   under the applicable statute(s) each time they use CLEAR. Except as expressly admitted, Thomson

12   Reuters denies the allegations in paragraph 67.

13         68.      Denied.

14         69.      Thomson Reuters has insufficient knowledge or information to admit or deny the

15   allegations in paragraph 69 and on that basis denies these allegations. Thomson Reuters

16   affirmatively alleges that it legally licenses information about businesses and individuals, including

17   those located in California, from sources that include government agencies, private entities, and

18   third-party aggregators, each of which represents that it has complied with all applicable laws in

19   providing the information to Thomson Reuters. The type of information that is available through

20   CLEAR may differ from business to business and person to person, and may differ even for the

21   same business or person depending on the customer conducting the search, the search conducted,

22   the passage of time, and other factors. CLEAR is available only to credentialed, authorized

23   customers that certify that they have a permissible purpose under the GLBA. Customers use

24   CLEAR for purposes such as preventing fraud, preventing money laundering, protecting victims of

25   human trafficking and sexual exploitation, regulatory compliance, due diligence related to business

26   transactions, government benefits program integrity, and law enforcement investigations. CLEAR

27   customers include law firms, businesses, and government agencies. Customers are vetted before

28   they may access CLEAR and must certify their permissible purpose(s) under the applicable

                                                       -26-      ANSWER TO CLASS ACTION COMPLAINT
                                                                            Case No. 3:21-cv-01418-EMC
 1   statute(s) each time they use CLEAR. Except as expressly admitted, Thomson Reuters denies the

 2   allegations in paragraph 69.

 3                                   CLASS ACTION ALLEGATIONS

 4         70.       Answering paragraph 70, Thomson Reuters admits that Plaintiffs seek to bring this

 5   action individually and on behalf of a statewide class of all other similarly situated individuals, as

 6   defined in paragraph 70. Thomson Reuters denies that any putative class is amenable to class

 7   certification or that Plaintiffs can satisfy the requirements of Federal Rules of Civil Procedure 23.

 8   Except as expressly admitted, Thomson Reuters denies the allegations in paragraph 70.

 9         71.       Answering paragraph 71, Thomson Reuters admits that Plaintiffs attempt to bring

10   this action individually and on behalf of a statewide class of all other similarly situated individuals,

11   as defined in paragraph 70, and that Plaintiffs purport to exclude from this class the individuals

12   listed in paragraph 71. Thomson Reuters denies that any putative class is amenable to class

13   certification or that Plaintiffs can satisfy the requirements of Federal Rules of Civil Procedure 23.

14   Except as expressly admitted, Thomson Reuters denies the allegations in paragraph 71.

15         72.       Answering paragraph 72, Thomson Reuters has insufficient knowledge or

16   information to admit or deny the allegations regarding Plaintiffs’ knowledge and on that basis

17   denies these allegations. Paragraph 72 also contains legal conclusions to which no response is

18   required. To the extent a further response is required, Thomson Reuters denies the allegations in

19   paragraph 72.

20         73.       Paragraph 73 contains legal conclusions to which no response is required. To the

21   extent a further response is required, Thomson Reuters denies the allegations in paragraph 73.

22         74.       Paragraph 74 contains legal conclusions to which no response is required. To the

23   extent a further response is required, Thomson Reuters denies the allegations in paragraph 74.

24         75.       Thomson Reuters has insufficient knowledge or information to admit or deny the

25   allegations in paragraph 75 and on that basis denies these allegations. Paragraph 75 also contains

26   legal conclusions to which no response is required. To the extent a further response is required,

27   Thomson Reuters denies the allegations in paragraph 75.

28

                                                      -27-        ANSWER TO CLASS ACTION COMPLAINT
                                                                             Case No. 3:21-cv-01418-EMC
 1         76.      Paragraph 76 contains legal conclusions to which no response is required. To the

 2   extent a further response is required, Thomson Reuters denies the allegations in paragraph 76.

 3         77.      Paragraph 77 contains legal conclusions to which no response is required. To the

 4   extent a further response is required, Thomson Reuters denies the allegations in paragraph 77.

 5         78.      Paragraph 78 contains legal conclusions to which no response is required. To the

 6   extent a further response is required, Thomson Reuters denies the allegations in paragraph 78.

 7         79.      Paragraph 79 contains legal conclusions to which no response is required. To the

 8   extent a further response is required, Thomson Reuters denies the allegations in paragraph 79.

 9         80.      Paragraph 80 contains legal conclusions to which no response is required. To the

10   extent a further response is required, Thomson Reuters denies the allegations in paragraph 80 and

11   specifically denies that Plaintiffs or other putative class members are entitled to any injunctive

12   relief, declaratory relief, or any other relief whatsoever.

13                                         CLAIMS FOR RELIEF

14                                      FIRST CAUSE OF ACTION

15                   Common Law Right to Publicity/Misappropriation of Likeness

16         81.      Answering paragraph 81, Thomson Reuters repeats and incorporates by reference

17   its responses to each preceding paragraph as if fully stated herein. Additionally, Plaintiffs’ First

18   Cause of Action has been dismissed. To the extent a further response is required, Thomson Reuters

19   denies the allegations in paragraph 81.

20         82.      Paragraph 82 contains legal conclusions to which no response is required.

21   Additionally, Plaintiffs’ First Cause of Action has been dismissed. To the extent a further response

22   is required, Thomson Reuters denies the allegations in paragraph 82.

23         83.      Paragraph 83 contains legal conclusions to which no response is required.

24   Additionally, Plaintiffs’ First Cause of Action has been dismissed. To the extent a further response

25   is required, Thomson Reuters denies the allegations in paragraph 83.

26         84.      Paragraph 84 contains legal conclusions to which no response is required.

27   Additionally, Plaintiffs’ First Cause of Action has been dismissed. To the extent a further response

28   is required, Thomson Reuters denies the allegations in paragraph 84.

                                                      -28-         ANSWER TO CLASS ACTION COMPLAINT
                                                                              Case No. 3:21-cv-01418-EMC
 1         85.      Paragraph 85 contains legal conclusions to which no response is required.

 2   Additionally, Plaintiffs’ First Cause of Action has been dismissed. To the extent a further response

 3   is required, Thomson Reuters denies the allegations in paragraph 85.

 4         86.      Paragraph 86 contains legal conclusions to which no response is required.

 5   Additionally, Plaintiffs’ First Cause of Action has been dismissed. To the extent a further response

 6   is required, Thomson Reuters denies the allegations in paragraph 86.

 7         87.      Paragraph 87 contains legal conclusions to which no response is required.

 8   Additionally, Plaintiffs’ First Cause of Action has been dismissed. To the extent a further response

 9   is required, Thomson Reuters denies the allegations in paragraph 87.

10         88.      Paragraph 88 contains legal conclusions to which no response is required.

11   Additionally, Plaintiffs’ First Cause of Action has been dismissed. To the extent a further response

12   is required, Thomson Reuters denies the allegations in paragraph 88.

13         89.      Paragraph 89 contains legal conclusions to which no response is required.

14   Additionally, Plaintiffs’ First Cause of Action has been dismissed. To the extent a further response

15   is required, Thomson Reuters denies the allegations in paragraph 89.

16                                   SECOND CAUSE OF ACTION

17               Unfair Competition Law, Cal. Bus. & Prof. § 17200, Monetary Relief

18         90.      Answering paragraph 90, Thomson Reuters repeats and incorporates by reference

19   its responses to paragraphs 1-89, above as if fully stated herein. Additionally, Plaintiffs’ Second

20   Cause of Action has been dismissed. To the extent a further response is required, Thomson Reuters

21   denies the allegations in paragraph 90.

22         91.      Paragraph 91 contains legal conclusions to which no response is required.

23   Additionally, Plaintiffs’ Second Cause of Action has been dismissed. To the extent a further

24   response is required, Thomson Reuters denies the allegations in paragraph 91.

25         92.      Paragraph 92 contains legal conclusions to which no response is required.

26   Additionally, Plaintiffs’ Second Cause of Action has been dismissed. To the extent a further

27   response is required, Thomson Reuters denies the allegations in paragraph 92.

28

                                                    -29-        ANSWER TO CLASS ACTION COMPLAINT
                                                                           Case No. 3:21-cv-01418-EMC
 1        93.      Paragraph 93 contains legal conclusions to which no response is required.

 2   Additionally, Plaintiffs’ Second Cause of Action has been dismissed. To the extent a further

 3   response is required, Thomson Reuters denies the allegations in paragraph 93.

 4        94.      Paragraph 94 contains legal conclusions to which no response is required.

 5   Additionally, Plaintiffs’ Second Cause of Action has been dismissed. To the extent a further

 6   response is required, Thomson Reuters denies the allegations in paragraph 94.

 7        95.      Paragraph 95 contains legal conclusions to which no response is required.

 8   Additionally, Plaintiffs’ Second Cause of Action has been dismissed. To the extent a further

 9   response is required, Thomson Reuters denies the allegations in paragraph 95.

10        96.      Paragraph 96 contains legal conclusions to which no response is required.

11   Additionally, Plaintiffs’ Second Cause of Action has been dismissed. To the extent a further

12   response is required, Thomson Reuters denies the allegations in paragraph 96.

13        97.      Paragraph 97 contains legal conclusions to which no response is required.

14   Additionally, Plaintiffs’ Second Cause of Action has been dismissed. To the extent a further

15   response is required, Thomson Reuters denies the allegations in paragraph 97.

16        98.      Paragraph 98 contains legal conclusions to which no response is required.

17   Additionally, Plaintiffs’ Second Cause of Action has been dismissed. To the extent a further

18   response is required, Thomson Reuters denies the allegations in paragraph 98.

19        99.      Paragraph 99 contains legal conclusions to which no response is required.

20   Additionally, Plaintiffs’ Second Cause of Action has been dismissed. To the extent a further

21   response is required, Thomson Reuters denies the allegations in paragraph 99.

22        100.     Paragraph 100 contains legal conclusions to which no response is required.

23   Additionally, Plaintiffs’ Second Cause of Action has been dismissed. To the extent a further

24   response is required, Thomson Reuters denies the allegations in paragraph 100.

25        101.     Paragraph 101 contains legal conclusions to which no response is required.

26   Additionally, Plaintiffs’ Second Cause of Action has been dismissed. To the extent a further

27   response is required, Thomson Reuters denies the allegations in paragraph 101.

28

                                                   -30-       ANSWER TO CLASS ACTION COMPLAINT
                                                                         Case No. 3:21-cv-01418-EMC
 1        102.      Paragraph 102 contains legal conclusions to which no response is required.

 2   Additionally, Plaintiffs’ Second Cause of Action has been dismissed. To the extent a further

 3   response is required, Thomson Reuters denies the allegations in paragraph 102.

 4        103.      Paragraph 103 contains legal conclusions to which no response is required.

 5   Additionally, Plaintiffs’ Second Cause of Action has been dismissed. To the extent a further

 6   response is required, Thomson Reuters denies the allegations in paragraph 103.

 7        104.      Paragraph 104 contains legal conclusions to which no response is required.

 8   Additionally, Plaintiffs’ Second Cause of Action has been dismissed. To the extent a further

 9   response is required, Thomson Reuters denies the allegations in paragraph 104.

10                                       THIRD CAUSE OF ACTION

11                                          Unjust Enrichment

12        105.      Answering paragraph 105, Thomson Reuters incorporates by reference its response

13   to paragraphs 1-104, above. To the extent a further response is required, Thomson Reuters denies

14   the allegations in paragraph 105.

15        106.      Paragraph 106 contains legal conclusions to which no response is required. To the

16   extent a further response is required, Thomson Reuters denies the allegations in paragraph 106.

17        107.      Paragraph 107 contains legal conclusions to which no response is required. To the

18   extent a further response is required, Thomson Reuters denies the allegations in paragraph 107.

19        108.      Paragraph 108 contains legal conclusions to which no response is required. To the

20   extent a further response is required, Thomson Reuters denies the allegations in paragraph 108.

21        109.      Paragraph 109 contains legal conclusions to which no response is required. To the

22   extent a further response is required, Thomson Reuters denies the allegations in paragraph 109.

23        110.      Paragraph 110 contains legal conclusions to which no response is required. To the

24   extent a further response is required, Thomson Reuters denies the allegations in paragraph 110.

25

26

27

28

                                                   -31-       ANSWER TO CLASS ACTION COMPLAINT
                                                                         Case No. 3:21-cv-01418-EMC
 1                                    FOURTH CAUSE OF ACTION

 2           Unfair Competition Law, Cal. Bus. & Prof. § 17200, Public Injunctive Relief

 3        111.      Answering paragraph 111, Thomson Reuters repeats and incorporates by reference

 4   its responses to paragraphs 90-110, above as if fully stated herein. To the extent a further response

 5   is required, Thomson Reuters denies the allegations in paragraph 111.

 6        112.      Paragraph 112 contains legal conclusions to which no response is required. To the

 7   extent a further response is required, Thomson Reuters denies the allegations in paragraph 112.

 8        113.      Paragraph 113 contains legal conclusions to which no response is required.

 9   Additionally, Plaintiffs’ UCL claims based on “unlawful” conduct have been dismissed. To the

10   extent a further response is required, Thomson Reuters denies the allegations in paragraph 113.

11        114.      Paragraph 114 contains legal conclusions to which no response is required.

12   Additionally, Plaintiffs’ UCL claims based on “unlawful” conduct have been dismissed. To the

13   extent a further response is required, Thomson Reuters denies the allegations in paragraph 114.

14        115.      Paragraph 115 contains legal conclusions to which no response is required. To the

15   extent a further response is required, Thomson Reuters denies the allegations in paragraph 115.

16        116.      Paragraph 116 contains legal conclusions to which no response is required. To the

17   extent a further response is required, Thomson Reuters denies the allegations in paragraph 116.

18        117.      Paragraph 117 contains legal conclusions to which no response is required. To the

19   extent a further response is required, Thomson Reuters denies the allegations in paragraph 117.

20        118.      Answering paragraph 118, Thomson Reuters admits that Plaintiffs bring their Fourth

21   Cause of Action in a representative capacity but denies that they are entitled to any relief. Except

22   as expressly admitted, Thomson Reuters denies the allegations in paragraph 118.

23                                        PRAYER FOR RELIEF

24          Answering paragraphs a-g of the Prayer for Relief, and to the extent a response is required,

25   Thomson Reuters denies that Plaintiffs are entitled to any of the relief sought in law, equity, or

26   otherwise, whether individually or on behalf of any allegedly similarly situated individuals. Further,

27   Thomson Reuters denies that class certification is proper and denies that Plaintiffs or the putative

28   class they seek to represent are entitled to any relief whatsoever.

                                                     -32-        ANSWER TO CLASS ACTION COMPLAINT
                                                                            Case No. 3:21-cv-01418-EMC
 1                                             JURY DEMAND

 2           Thomson Reuters demands a jury trial of all matters so triable.

 3                                 DEFENDANT’S GENERAL DENIAL

 4           To the extent any allegation has not been expressly admitted, explained, qualified, or

 5   denied, Thomson Reuters denies the remaining allegations in the Complaint.

 6                               DEFENDANT’S SEPARATE DEFENSES

 7           Without admitting any of the allegations contained in the Complaint and without admitting

 8   or acknowledging that Thomson Reuters bears any burden of proof as to any of them, Thomson

 9   Reuters asserts the defenses listed below. Thomson Reuters reserves the right to assert any and all

10   additional defenses of which it may become aware during the course of this case.

11                                         First Affirmative Defense

12                                         (Failure to State a Claim)

13           Plaintiffs’ Complaint, as a whole and with respect to each purported claim and cause of

14   action alleged therein, fails to state facts sufficient to state a claim upon which relief can be granted.

15                                       Second Affirmative Defense

16                         (First Amendment to the United States Constitution)

17           Plaintiffs’ claims are barred in whole or in part by the First Amendment to the United States

18   Constitution. The First Amendment protects the collection and dissemination of information and

19   other “upstream” activities that make expression possible. See, e.g., Sorrell v. IMS Health Inc., 564

20   U.S. 552, 570 (2011). It also protects opinions. Partington v. Bugliosi, 56 F.3d 1147, 1152 (9th Cir.

21   1995). Through CLEAR, Thomson Reuters collects and disseminates information about businesses

22   and individuals to authorized, credentialed customers. Through Risk Inform, authorized,

23   credentialed users can customize their searches to include, filter, or score specific data elements or

24   flags that are relevant to their own assessment of risk and can define an algorithm to generate a

25   custom score specific to their use case or risk model. Customers use CLEAR and Risk Inform for

26   various purposes such as preventing fraud, preventing money laundering, protecting victims of

27   human trafficking and sexual exploitation, regulatory compliance, due diligence related to business

28   transactions, government benefits program integrity, and law enforcement investigations. The

                                                       -33-        ANSWER TO CLASS ACTION COMPLAINT
                                                                              Case No. 3:21-cv-01418-EMC
 1   information and opinions expressed through CLEAR and Risk Inform facilitate expression and the

 2   exchange of information in connection with each of these and other non-enumerated purposes for

 3   which CLEAR and Risk Inform are used.

 4           A requirement that Thomson Reuters obtain Plaintiffs’ and putative class members’ consent

 5   prior to offering paid subscriptions for access through CLEAR to information pertaining to

 6   Plaintiffs and putative class members is a content-based restriction on speech subject to strict

 7   scrutiny. Such a requirement explicitly places restrictions on the expression and dissemination of

 8   some categories of information, i.e. information pertaining to individuals in California who have

 9   not consented, but not others, i.e. information pertaining to individuals outside California and

10   individuals in California who have consented. Such a requirement is also a speaker-based restriction

11   on speech subject to strict scrutiny because it burdens Thomson Reuters’ expression and

12   dissemination of large swaths of information but exempts all other individuals and organizations,

13   such as newspapers, researchers, private investigators, and ordinary individuals from similar

14   restrictions.

15           The relief Plaintiffs seek fails strict scrutiny because it is not narrowly tailored to serve a

16   compelling government interest. It also fails intermediate scrutiny because it burdens the collection

17   and dissemination of information and the expression of opinion without a sufficiently important

18   governmental interest. Any injunction would constitute an impermissible prior restraint on speech.

19           Relatedly, although the claim has been dismissed, to the extent Plaintiffs’ UCL unlawful

20   claim is based on California Civil Code section 3344(a), it is barred by the newsworthiness

21   exception of California Civil Code section 3344(d) because that exception incorporates First

22   Amendment protections.

23                                       Third Affirmative Defense

24                           (Communications Decency Act, 47 U.S.C. § 230)

25           Plaintiffs’ claims are barred in whole or in part by Section 230 of the Communications

26   Decency Act. Thomson Reuters is an interactive computer service provider because it provides or

27   enables computer access by multiple users to a computer server through its CLEAR platform and

28   allows users through CLEAR to filter, digest, and search content. Through CLEAR, Thomson

                                                      -34-       ANSWER TO CLASS ACTION COMPLAINT
                                                                            Case No. 3:21-cv-01418-EMC
 1   Reuters publishes third-party content, including from the Internet, third-party data providers, and

 2   law enforcement agencies. Plaintiffs’ action seeks to render Thomson Reuters liable for publishing

 3   this third-party content. Accordingly, Thomson Reuters is an interactive computer service that is

 4   immune from liability for publishing content provided by another information content provider

 5   under the Communication Decency Act.

 6                                      Fourth Affirmative Defense

 7                                             (No Causation)

 8          The Complaint and each purported cause of action alleged therein are barred to the extent

 9   that the conduct of Thomson Reuters upon which Plaintiffs base their claims was not the actual or

10   proximate cause of any loss, damage, or injury suffered by Plaintiffs and/or members of the asserted

11   putative class.

12                                       Fifth Affirmative Defense

13                                     (Dormant Commerce Clause)

14          Plaintiffs’ claims are barred in whole or in part by the dormant Commerce Clause of the

15   United States Constitution. For example, Thomson Reuters Corporation is a multinational company

16   headquartered in Canada and West Publishing Corporation is headquartered in Minnesota. Many

17   of Thomson Reuters’ customers are located outside of California. A California law that prohibits

18   Thomson Reuters from providing credentialed, authorized customers access to factual information

19   about Californians would unconstitutionally burden interstate commerce and have the practical

20   effect of impermissibly regulating conduct occurring wholly outside of California.

21                                       Sixth Affirmative Defense

22                                              (Good Faith)

23          Plaintiffs’ claims are barred in whole or in part by Thomson Reuters’ good faith and

24   reasonable interpretation of California law. Any alleged violation was neither negligent, intentional,

25   nor reckless.

26

27

28

                                                     -35-        ANSWER TO CLASS ACTION COMPLAINT
                                                                            Case No. 3:21-cv-01418-EMC
 1                                      Seventh Affirmative Defense

 2                                          (Unjust Enrichment)

 3          Plaintiffs’ claims are barred in whole or in part because Plaintiffs would be unjustly

 4   enriched if allowed to recover any portion of the damages, restitution, disgorgement, costs, or fees

 5   sought in the Complaint.

 6                                       Eighth Affirmative Defense

 7                                           (Failure to Mitigate)

 8          Plaintiffs’ claims are barred in whole or in part by Plaintiffs’ failure to mitigate their alleged

 9   damages.

10                                       Ninth Affirmative Defense

11                                  (No Injunctive or Equitable Relief)

12          Plaintiffs and the proposed putative class are not entitled to injunctive or equitable relief,

13   including because adequate legal remedies are available and because they have not suffered

14   irreparable harm or injury.

15                                       Tenth Affirmative Defense

16                                         (Estoppel and Waiver)

17          Plaintiffs’ claims are barred in whole or in part by the doctrines of estoppel and/or waiver.

18                                     Eleventh Affirmative Defense

19                                             (No Restitution)

20          Plaintiffs’ claims are barred in whole or in part because they seek restitutionary remedies

21   from a party to whom they made no payment.

22                                      Twelfth Affirmative Defense

23                                                 (Consent)

24          Upon information and belief, Plaintiffs’ claims are barred in whole or in part because

25   Plaintiffs consented to the dissemination of some or all of the information that forms the basis for

26   their claims, including by sharing that information through public or third-party sources.

27

28

                                                      -36-        ANSWER TO CLASS ACTION COMPLAINT
                                                                             Case No. 3:21-cv-01418-EMC
 1                                       Thirteenth Affirmative Defense

 2                                                (Acquiescence)

 3             Plaintiffs’ claims are barred by the doctrine of acquiescence.

 4                                      Fourteenth Affirmative Defense

 5                                           (Statutes of Limitation)

 6             Plaintiffs’ claims are barred by the applicable statutes of limitations.

 7                                        Fifteenth Affirmative Defense

 8                                                    (Laches)

 9             Plaintiffs’ claims are barred in whole or in part by the doctrines of laches to the extent

10   Plaintiffs unreasonably delayed seeking to vindicate their purported rights.

11                                       Sixteenth Affirmative Defense

12                                             (Terms of the CCPA)

13             Plaintiffs’ claims are barred in whole or in part under the California Consumer Privacy Act

14   (“CCPA”), Cal. Civ. Code § 1798.100, et seq., which does not permit private litigants to base a

15   claim on an alleged violation of the CCPA, and which authorizes the opt-out consent model that

16   forms the basis for Plaintiffs’ claims.

17                                      Seventeenth Affirmative Defense

18                                              (No Class Action)

19             Plaintiffs’ action cannot be maintained as a class action because the requirements of Federal

20   Rules of Civil Procedure 23 have not been and cannot be satisfied.

21                                       Eighteenth Affirmative Defense

22                                                 (Due Process)

23             Plaintiffs’ claims barred in whole or in part by the Due Process Clause of the United States

24   Constitution because the disparity between the injury and damage actually suffered by Plaintiffs

25   and the putative class members, on one hand, and the relief that they seek, on the other hand, is so

26   grossly excessive and disproportionate as to constitute a violation of Thomson Reuters’ due process

27   rights.

28

                                                        -37-        ANSWER TO CLASS ACTION COMPLAINT
                                                                               Case No. 3:21-cv-01418-EMC
 1                                     Nineteenth Affirmative Defense

 2                                           (Article III Standing)

 3           Plaintiffs’ claims may be barred in whole or in part under Article III of the United States

 4   Constitution. The Complaint alleges that Plaintiffs lost money as the result of the alleged actions

 5   of Thomson Reuters. If this proves not to be the case, then Plaintiffs have not suffered an injury-

 6   in-fact sufficient to confer Article III standing.

 7

 8           Thomson Reuters reserves the right to assert additional affirmative defenses upon further

 9   investigation into the facts and allegations in the Complaint.

10

11    DATED: September 10, 2021                                  PERKINS COIE LLP
12
                                                                 By: /s/ Susan D. Fahringer
13
                                                                     Susan D. Fahringer, Bar No. 21567
14                                                                   SFahringer@perkinscoie.com

15                                                               Attorneys for Defendant
                                                                 Thomson Reuters Corporation
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          -38-         ANSWER TO CLASS ACTION COMPLAINT
                                                                                  Case No. 3:21-cv-01418-EMC
